Title: To Benjamin Franklin from William Franklin, 30 June 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Sir,
Burlington June 30: 1772
I have recieved your Remarks on our Account on which I have only to observe, That
The Ten Guineas must have been paid by you for Nelson’s Passage, and you expressly say you paid it, I find, in your Letter of the 21st: of Septbr: 1765. which probably you kept no Copy of, as you mention the Vessel to be just upon the Point of Sailing. The 8 Guineas being in Strahan’s Account should not be charged. I recollected the Capt: made a Demand for some more Money on her Account after her Arrival, and as you did not charge for the Passage Money, I did not know when I wrote my Remarks on your Account but that I might have paid it, but I since have discovered that it was for Stores.
I forgot to enquire about the Number of Stoves when I was last in Philadelphia.

The Tea is right as you state it, and I have given myself Credit for the £11 9s. 5d. as an Error.
The Ballance due to me as Comptroller was never settled. The Articles of the Account were not entered in the Post-Office Book till after you returned from Virginia, and I never saw it till long after you went to England. The Bond was given on the 29th: of March 1763, and in the Summer following I purchased the Furniture of Governor Moncton at New York which Mr: Colden paid £330 3s. 9d. for. The Manner the £1000 was made up (as appears by Figures of your Writing which I have on the Back of your Account of Expences on our Journey to Amboy) is thus, vizt


£500
0s.
0d.
}
This is for a £500 Sterling Bill which I remitted to England at 72½ per Cent.


250
0s.
0d.



100
0s.
0d.



12
  10s.
  0d.



£862
10s.
0d.



  82
  6s.
  5d.

Expences to Amboy paid by B. F.


£944
16s.
5d.




  55
  3s.
  7d.

Recd. in Cash to make up the Sum


£1000
0s.
0d.





I have never received any Thing on the Lodge Account since you went away, but I have desired Mr: Bache to enquire of Mr: Swift what is due to us.
Mrs: Franklin wrote to Mrs: Clarke to send her a Cloak, Bonnet, and Cap for this Summer, which I desired you to pay for, but as they are not come, she concludes Mrs: Clarke never got her Letter, which was dated Janry: 6: and we think enclosed in mine to you of that date.
I can’t find the Account of the £259 5s. 10½d. which I paid you just before we went to England, but I dare say it is among your Papers, and I am well Convinced that I settled with you for what I received of the Trenton Office, and all other Accounts to the Time of our Departure. Betsy joins in Duty with Honoured Sir, Your ever dutiful Son
Wm: Franklin

P.S. I have wrote you 6 Letters by this Opportunity to make up for past Deficiencies.

 
Notation: To B. F June 30, 1772 (N. 6)
